Exhibit 10.1 EXECUTION COPY ASSET PURCHASE AGREEMENT Dated as of February 12, 2009 among PROTEIN TRANSACTION, LLC, a wholly-owned subsidiary of MERCK & CO., INC., INSMED INCORPORATED and MERCK & CO., INC., TABLE OF CONTENTS Page Number ARTICLE I PURCHASE PRICE AND CLOSING 1 Section 1.1Sale and Purchase of the Purchased Assets 1 Section 1.2First Closing Assets and Second Closing Assets 3 Section 1.3Excluded Assets 3 Section 1.4Assumption of Liabilities 4 Section 1.5Retained Liabilities. 5 Section 1.6First Closing; Second Closing. 6 Section 1.7First Closing Assets Purchase Price. 7 Section 1.8Second Closing Assets Purchase Price 9 Section 1.9Obligations of Seller During Post-Closing Period. 9 Section 1.10Withholding Taxes 9 Section 1.11Assignment of Contracts; Rights and Obligations 10 ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE SELLER 10 Section 2.1Organization, Standing and Corporate Power. 10 Section 2.2Purchased Assets. 11 Section 2.3Authority; Noncontravention; Voting Requirements.11 Section 2.4Governmental Approvals and Consents12 Section 2.5Seller SEC Documents; Undisclosed Liabilities. 12 Section 2.6Absence of Certain Changes 13 Section 2.7Legal Proceedings 13 Section 2.8Compliance With Laws; Permits 14 Section 2.9Taxes 14 Section 2.10Personnel Matters. 15 Section 2.11Employee Benefit Plans. 16 Section 2.12Labor Matters 16 Section 2.13Environmental Matters. 17 Section 2.14Material Contracts. 18 Section 2.15Properties. 19 Section 2.16Intellectual Property. 20 Section 2.17Regulatory Matters. 22 Section 2.18Opinion of Financial Advisor 24 Section 2.19Brokers and Other Advisors 25 Section 2.20State Takeover Statutes 25 Section 2.21Related Party Transactions. 25 Section 2.22Solvency; Fair Consideration; No Fraudulent Conveyance 25 Section 2.23Termination of Representations and Warranties 25 ARTICLE III REPRESENTATIONS AND WARRANTIES OF PURCHASER 25 Section 3.1Organization, Standing and Corporate Power 25 Section 3.2Authority; Noncontravention. 26 Section 3.3Governmental Approvals. 26 Section 3.4Ownership and Operations of Purchaser 27 Section 3.5Sufficient Funds 27 Section 3.6Legal Proceedings 27 ARTICLE IV ADDITIONAL COVENANTS AND AGREEMENTS 27 Section 4.1Conduct of Business. 27 Section 4.2No Solicitation. 31 Section 4.3Reasonable Best Efforts. 34 Section 4.4Certain Filings and Notices; SEC Filings. 36 Section 4.5Public Announcements. 36 Section 4.6Access to Information; Confidentiality. 36 Section 4.7Notification of Certain Matters. 38 Section 4.8Fees and Expenses 39 Section 4.9Transferred Employees. 39 Section 4.10Further Assurances 41 Section 4.11Seller Non-Competition and Non-Solicitation. 41 Section 4.12Certain Tax Matters. 42 Section 4.13Mail; Payments. 43 Section 4.14Excluded Products 44 Section 4.15Notices to Debt, Option and Warrant Holders 44 Section 4.16Release under Security for Boulder Leases 44 ARTICLE V CONDITIONS TO THE SECOND CLOSING 44 Section 5.1Conditions to Each Party’s Obligation to Effect the Second Closing Transactions 44 Section 5.2Conditions to the Seller’s Obligation to Effect the Second Closing Transactions 44 Section 5.3Conditions to Parent’s and Purchaser’s Obligation to Effect the Second Closing Transactions 45 Section 5.4Deliveries by the Seller at Second Closing 46 Section 5.5Deliveries by Purchaser at Second Closing 47 ARTICLE VI
